BAIRD, J.
Dissents saying:
In spite of the testimony of Mr. Jackson, there is no evidence that the dumpster was locked on November 24, 1988 or January 8, 1989, and the trial judge made no factual finding to that effect. It is apparent that the purpose of the chains was to prevent the dumpster itself from being moved, rather than to prevent the contentsfrom being removed. The only reason that parking was restricted in the area of the dumpster was to facilitate the emptying of the dumpster. In all other respects, these are the same facts as were encountered in State v. American Veterans Post No. 250 (1987), 37 Ohio App. 3d 108, in which this court held that there would be no reasonable expectation of privacy. I believe that the result of that case was appropriate, and should be followed here.